UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10SB General Form for Registration of Securities of Small Business Issuers under Section 12(b) or (g) of the Securities Exchange Act of 1934 FIRST QUANTUM VENTURES, INC. (Exact Name of Small Business Issuer in its Charter) Nevada XXXX 20-4743354 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) First Quantum Ventures, Inc. 3545 NW 71st Street Miami, FL33147 (Address of Registrant's Principal Executive Offices) (Zip Code) Emilio Jara 3545 NW 71st Street Miami, FL33147 (786) 271-6935 (Name, Address and Telephone Issuer's telephone number) Securities to be Registered Under Section 12(b) of the Act: None Securities to be Registered Under Section 12(g) of the Act: Common Stock $.001 Par Value (Title of Class) Copies of Communications Sent to: Gregg E. Jaclin Anslow & Jaclin, 195 Route 9 South, Suite 204 Manalapan, NJ07726 Tel: (732) 409-1212 – Fax (732) 577-1188 PART I ITEM 1.BUSINESS. First Quantum Ventures, Inc., (“FQVI”) was originally formed as Cine-Source Entertainment, Inc., (“Old Corporation”) a Colorado Corporation, on July 29, 1988.Pursuant to a Plan of Merger dated February 24, 2004, the Old Corporation filed Articles and Certificate of Merger with the Secretary of State of the State of Colorado merging the Old Corporation into Cine-Source Entertainment, Inc., (“The Surviving Corporation”), a Colorado Corporation.A previous controlling shareholder group of the Old Corporation arranged the merger for business reasons that did not materialize. On April 26, 2004, the Company effected a 1-for-200 reverse stock split.Thereafter, the name of the surviving corporation was changed to First Quantum Ventures, Inc., on April 27, 2004.On April 13, 2006 the Surviving Corporation formed a wholly owned subsidiary, a Nevada Corporation named First Quantum Ventures, Inc., and on May 5, 2006 merged Surviving Corporation into First Quantum Ventures, Inc., the Nevada Corporation.Our common stock is currently traded on the Pink Sheets under the symbol “FQVI”. It is our intention to qualify the Company for quotation of its common stock on the over-the-counter (OTC) Bulletin Board. FQVI is authorized to engage in any lawful corporation undertaking including, but limited to, selected mergers and acquisitions.We have been in a development stage since inception and at the current time have no active operations.The Company intends to satisfy securities law requirements for 34 Act reporting.This will enable an acquired foreign or domestic private company to become a reporting (“public”) company whose securities qualify for trading in the United States secondary market. We will attempt to locate and negotiate with a business entity for the combination of that target company with us. The combination will normally take the form of a merger, stock- for-stock exchange or stock-for-assets exchange. In most instances, the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that we will be successful in locating or negotiating with any target company. PERCEIVED BENEFITS There are certain perceived benefits to being a reporting company with a class of publicly-traded securities. These are commonly thought to include the following: ▫the ability to use registered securities to make acquisitions of assets or businesses; ▫increased visibility in the financial community; ▫the facilitation of borrowing from financial institutions; ▫improved trading efficiency; ▫shareholder liquidity; 2 ▫greater ease in subsequently raising capital; ▫compensation of key employees through stock options for which there may be a market valuation; ▫enhanced corporate image; ▫a presence in the United States capital market. POTENTIAL TARGET COMPANIES We will not restrict our search for any specific kind of business entities, but may acquire a venture which is in its preliminary or development stage, which is already in operation, or in essentially any stage of its business life. A business entity, if any, which may be interested in a business combination with us, may include the following: ▫a company for which a primary purpose of becoming public is the use of its securities for the acquisition of assets or businesses; ▫a company which is unable to find an underwriter of its securities or is unable to find an underwriter of securities on terms acceptable to it; ▫a company which wishes to become public with less dilution of its common stock than would occur upon an underwriting; ▫a company which believes that it will be able to obtain investment capital on more favorable terms after it has become public; ▫a foreign company which may wish an initial entry into the United States securities market; ▫a special situation company, such as a company seeking a public market to satisfy redemption requirements under a qualified Employee Stock Option Plan; ▫a company seeking one or more of the other perceived benefits of becoming a public company. A business combination with a target company will normally involve the transfer to the target company issued and outstanding common stock of the Company, and may include supplementing the current management and board of directors or forms of transactional aids or controls. No assurances can be given that we will be able to enter into a business combination, as to the terms of a business combination, or as to the nature of the target company. We are voluntarily filing this Registration Statement with the Securities and Exchange Commission and we are under no obligation to do so under the Securities Exchange Act of 1934. RISK FACTORS Our business is subject to numerous risk factors, including the following: NO OPERATING HISTORY OR REVENUE AND MINIMAL ASSETS. We have had no operating history nor any revenues or earnings from operations. We have no significant assets or financial resources. We will, in all likelihood, sustain operating expenses without corresponding revenues, at least until the consummation of a business combination. 3 This may result in us incurring a net operating loss which will increase continuously until we can consummate a business combination with a target company. There is no assurance that we can identify such a target company and consummate such a business combination. SPECULATIVE NATURE OF THE COMPANY'S PROPOSED OPERATIONS. The success of our proposed plan of operation will depend to a great extent on the operations, financial condition and management of the identified target company. While management will prefer business combinations with entities having established operating histories, there can be no assurance that we will be successful in locating candidates meeting such criteria. In the event we complete a business combination, of which there can be no assurance, the success of our operations will be dependent upon management of the target company and numerous other factors beyond our control. SCARCITY OF AND COMPETITION FOR BUSINESS OPPORTUNITIES AND COMBINATIONS. We are and will continue to be an insignificant participant in the business of seeking mergers with and acquisitions of business entities. A large number of established and well-financed entities, including venture capital firms, are active in mergers and acquisitions of companies which may be merger or acquisition target candidates for us. Nearly all such entities have significantly greater financial resources, technical expertise and managerial capabilities than us and, consequently, we will be at a competitive disadvantage in identifying possible business opportunities and successfully completing a business combination. Moreover, we will also compete with numerous other small public companies in seeking merger or acquisition candidates. IMPRACTICABILITY OF EXHAUSTIVE INVESTIGATION; FAILURE TO MEET ITS FIDUCIARY OBLIGATIONS. Our limited funds and the lack of full-time management will likely make it impracticable to conduct a complete and exhaustive investigation and analysis of a target company. The decision to enter into a business combination, therefore, will likely be made without detailed feasibility studies, independent analysis, market surveys or similar information which, if we had more funds available to it, would be desirable. We will be particularly dependent in making decisions upon information provided by the principals and advisors associated with the business entity seeking our participation. Management may not be able to meet its fiduciary obligation to us and our stockholders due to the impracticability of completing thorough due diligence of a target company. By its failure to complete a thorough due diligence and exhaustive investigation of a target company, we are more susceptible to derivative litigation or other stockholder suits. In addition, this failure to meet our fiduciary obligations increases the likelihood of plaintiff success in such litigation. NO AGREEMENT FOR BUSINESS COMBINATION OR OTHER TRANSACTION-NO STANDARDS FOR BUSINESS COMBINATION-MANAGEMENTS SOLE DISCRETION REGARDING BUSINESS COMBINATION. 4 We have no current arrangement, agreement or understanding with respect to engaging in a business combination with a specific entity. There can be no assurance that we will be successful in identifying and evaluating suitable business opportunities or in concluding a business combination. Emilio Jara is our sole officer, director and as such has complete control and discretion with regard to our business and affairs. Mr. Jara has complete discretion whether we will enter into a business combination. Management has not identified any particular industry or specific business within an industry for evaluation by us. There is no assurance that we will be able to negotiate a business combination on terms favorable to us. We have not established a specific length of operating history or a specified level of earnings, assets, net worth or other criteria which we will require a target company to have achieved, or without which we would not consider a business combination with such business entity. Accordingly, we may enter into a business combination with a business entity having no significant operating history, losses, limited or no potential for immediate earnings, limited assets, negative net worth or other negative characteristics. CONTINUED MANAGEMENT CONTROL, LIMITED TIME AVAILABILITY. While seeking a business combination, management anticipates devoting only a limited amount of time per month to our business. Our sole officer has entered into a written employment agreement with us and will provide a limited amount of time to our business.Mr. Jara has agreed to devote approximately 10 hours per month to the business affairs of the Company. We have not obtained key man life insurance on our officer/director. Notwithstanding the combined limited experience and time commitment of management, loss of the services of this individual would adversely affect development of our business and likelihood of continuing operations. CONFLICTS OF INTEREST - GENERAL. Our officers and directors may participate in other business ventures which may compete directly with the Company. Additional conflicts of interest and non-arms length transactions may also arise in the future. Management has adopted a policy that we will not seek a business combination with any entity in which any member of management serves as an officer, director or partner, or in which they or their family members own or hold any ownership interest. See ITEM 5. REPORTING REQUIREMENTS MAY DELAY OR PRECLUDE ACQUISITION. Section 13 of the Securities Exchange Act of 1934 (the "Exchange Act") requires companies subject thereto to provide certain information about significant acquisitions including audited financial statements for the company acquired covering one or two years, depending on the relative size of the acquisition. The time and additional costs that may be incurred by some target companies to prepare such financial statements may significantly delay or essentially preclude consummation of an otherwise desirable acquisition by us. Acquisition prospects that do not have or are unable to obtain the required audited statements may not be appropriate for acquisition so long as the reporting requirements of the Exchange Act are applicable. 5 LACK OF MARKET RESEARCH OR MARKETING ORGANIZATION. We have neither conducted, nor have others made available to it, market research indicating that demand exists for the transactions contemplated by us. Even in the event demand exists for a transaction of the type contemplated by us, there is no assurance we will be successful in completing any such business combination. LACK OF DIVERSIFICATION. Our proposed operations, even if successful, will in all likelihood result in our engaging in a business combination with only one target company. Consequently, our activities will be limited to those engaged in by the business entity which we will merge with or acquire. Our inability to diversify its activities into a number of areas may subject us to economic fluctuations within a particular business or industry and therefore increase the risks associated with our operations. REGULATION UNDER INVESTMENT COMPANY ACT. Although we will be subject to regulation under the Exchange Act, management believes we will not be subject to regulation under the Investment Company Act of 1940, insofar as we will not be engaged in the business of investing or trading in securities. In the event we engage in business combinations which result in us holding passive investment interests in a number of entities, we could be subject to regulation under the Investment Company Act of 1940. In such event, we would be required to register as an investment company and could be expected to incur significant registration and compliance costs. We have obtained no formal determination from the Securities and Exchange Commission as to our status under the Investment Company Act of 1940 and, consequently, any violation of such Act could subject us to material adverse consequences. PROBABLE CHANGE IN CONTROL AND MANAGEMENT. A business combination involving the issuance of our common stock will, in all likelihood, result in shareholders of a target company obtaining a controlling interest in the Company. Any such business combination may require our shareholder to sell or transfer all or a portion of their common stock. The resulting change in control of the Company will likely result in removal of the present officer and director of the Company and a corresponding reduction in or elimination of his participation in the future affairs of the Company. REDUCTION OF PERCENTAGE SHARE OWNERSHIP FOLLOWING BUSINESS COMBINATION. Our primary plan of operation is based upon a business combination with a business entity which, in all likelihood, will result in our issuing securities to shareholders of such business entity. The issuance of previously authorized and un-issued common stock of the Company would result in reduction in percentage of shares owned by our present shareholders and would most likely result in a change in control of our management. 6 TAXATION. Federal and state tax consequences will, in all likelihood, be major considerations in any business combination we may undertake. Currently, such transactions may be structured so as to result in tax-free treatment to both companies, pursuant to various federal and state tax provisions. We intend to structure any business combination so as to minimize the federal and state tax consequences to both us and the target company; however, there can be no assurance that such business combination will meet the statutory requirements of a tax-free reorganization or that the parties will obtain the intended tax-free treatment upon a transfer of stock or assets. A non-qualifying reorganization could result in the imposition of both federal and state taxes which may have an adverse effect on both parties to the transaction. POSSIBLE RELIANCE UPON UNAUDITED FINANCIAL STATEMENTS. We will require audited financial statements from any business entity we propose to acquire. No assurance can be given however, that audited financials will be available to us prior to a business combination. In cases where audited financials are unavailable, we will have to rely upon un-audited information that has not been verified by outside auditors in making our decision to engage in a transaction with the business entity. The lack of the type of independent verification which audited financial statements would provide increases the risk that we, in evaluating a transaction with such a target company, will not have the benefit of full and accurate information about the financial condition and operating history of the target company. This risk increases the prospect that a business combination with such a business entity might prove to be an unfavorable one for us. ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTSOF OPERATIONS Plan of Operation The Registrant is continuing its efforts to locate a merger Candidate for the purpose of a merger. It is possible that the registrant will be successful in locating such a merger candidate and closing such merger. However, if the registrant cannot effect a non-cash acquisition, the registrant may have to raise funds from a private offering of its securities under Rule 506 of Regulation D. There is no assurance the registrant would obtain any such equity funding. Results of Operation The Company has not had any operating income from its date of reactivation on February 24, 2004, to date.Some general and administrative expenses from inception were accrued. Expenses from inception were comprised of costs mainly associated with legal, accounting and office. 7 Liquidity and Capital Resources At June 30, 2007 the Company had no capital resources and will rely upon the issuance of common stock, shareholder and third party loans as available, and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company. Management anticipates seeking out a target company through solicitation. Such solicitation may include newspaper or magazine advertisements, mailings and other distributions to law firms, accounting firms, investment bankers, financial advisors and similar persons, the use of one or more World Wide Web sites and similar methods. No estimate can be made as to the number of persons who will be contacted or solicited. Management may engage in such solicitation directly or may employ one or more other entities to conduct or assist in such solicitation. Management and its affiliates will pay referral fees to consultants and others who refer target businesses for mergers into public companies in which management and its affiliates have an interest. Payments are made if a business combination occurs, and may consist of cash or a portion of the stock in the Company retained by management and its affiliates, or both. Emilio Jara will supervise the search for target companies as potential candidates for a business combination and will pay, as his own expenses, any costs he incurs in supervising the search for a target company.Mr. Jara may enter into agreements with other consultants to assist in locating a target company and may share stock received by it or cash resulting from the sale of its securities with such other consultants. Mr. Jara controls us and therefore has the authority to enter into any agreement binding us. Only Emilio Jara, as our sole officer and director, can authorize any such agreement binding us. See ITEM 4. GENERAL BUSINESS PLAN Our purpose is to seek, investigate and, if such investigation warrants, acquire an interest in a business entity which desires to seek the perceived advantages of a corporation which has a class of securities registered under the Exchange Act. We will not restrict our search to any specific business, industry, or geographical location and we may participate in a business venture of virtually any kind or nature. Management anticipates that it will be able to participate in only one potential business venture because we have nominal assets and limited financial resources. This lack of diversification should be considered a substantial risk to our shareholders because we will not offset potential losses from one venture against gains from another. We may seek a business opportunity with entities which have recently commenced operations, or which wish to utilize the public marketplace in order to raise additional capital in order to expand into new products or markets, to develop a new product or service, or for other corporate purposes. We anticipate that the selection of a business opportunity in which to participate will be complex and extremely risky. Management believes (but has not conducted any research to confirm) that there are business entities seeking the perceived benefits of a publicly registered corporation. 8 Such perceived benefits may include facilitating or improving the terms on which additional equity financing may be sought, providing liquidity for incentive stock options or similar benefits to key employees, increasing the opportunity to use securities for acquisitions, providing liquidity for shareholders and other factors. Business opportunities may be available in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities difficult and complex. We have, and will continue to have, limited capital with which to provide the owners of business entities with any cash or other assets. However, management believes we will be able to offer owners of acquisition candidates the opportunity to acquire a controlling ownership interest in a public company without incurring the cost and time required to conduct an initial public offering. Management has not conducted market research and is not aware of statistical data to support the perceived benefits of a business combination for the owners of a target company. The analysis of new business opportunities will be undertaken by, or under the supervision of, our officer and director, who is not a professional business analyst. In analyzing prospective business opportunities, management may consider such matters as the available technical, financial and managerial resources; working capital and other financial requirements; history of operations, if any; prospects for the future; nature of present and expected competition; the quality and experience of management services which may be available and the depth of that management; the potential for further research, development, or exploration; specific risk factors not now foreseeable but which then may be anticipated to impact our proposed activities; the potential for growth or expansion; the potential for profit; the perceived public recognition or acceptance of products, services, or trades; name identification; and other relevant factors. This discussion of the proposed criteria is not meant to be restrictive of our virtually unlimited discretion to search for and enter into potential business opportunities. The Exchange Act requires that any merger or acquisition candidate comply with certain reporting requirements, which include providing audited financial statements to be included in the reporting filings made under the Exchange Act. We will not acquire or merge with any company for which audited financial statements cannot be obtained at or within the required period of time after closing of the proposed transaction. We may enter into a business combination with a business entity that desires to establish a public trading market for its shares. A target company may attempt to avoid what it deems to be adverse consequences of undertaking its own public offering by seeking a business combination with us. Such consequences may include, but are not limited to, time delays of the registration process, significant expenses to be incurred in such an offering, loss of voting control to public shareholders or the inability to obtain an underwriter or to obtain an underwriter on satisfactory terms. We will not restrict our search for any specific kind of business entities, but may acquire a venture which is in its preliminary or development stage, which is already in operation, or in essentially any stage of its business life. 9 It is impossible to predict at this time the status of any business in which we may become engaged, in that such business may need to seek additional capital, may desire to have its shares publicly traded, or may seek other perceived advantages which we may offer. Our management, which in all likelihood will not be experienced in matters relating to the business of a target company, will rely upon its own efforts in accomplishing our business purposes. Following a business combination, we may benefit from the services of others in regard to accounting, legal services, underwritings and corporate public relations. If requested by a target company, management may recommend one or more underwriters, financial advisors, accountants, public relations firms or other consultants to provide such services. A potential target company may have an agreement with a consultant or advisor providing that services of the consultant or advisor be continued after any business combination. Additionally, a target company may be presented to us only on the condition that the services of a consultant or advisor are continued after a merger or acquisition. Such preexisting agreements of target companies for the continuation of the services of attorneys, accountants, advisors or consultants could be a factor in the selection of a target company. ACQUISITION OF OPPORTUNITIES In implementing a structure for a particular business acquisition, we may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity. On the consummation of a transaction, it is likely that our present management and shareholder may no longer be in control of the Company. In addition, it is likely that our officer and director may, as part of the terms of the acquisition transaction, resign and be replaced by one or more new officers and directors. It is anticipated that any securities issued in any such reorganization would be issued in reliance upon exemption from registration under applicable federal and state securities laws. In some circumstances, however, as a negotiated element of its transaction, we may agree to register all or a part of such securities immediately after the transaction is consummated or at specified times thereafter. If such registration occurs, it will be undertaken by the surviving entity after we have entered into an agreement for a business combination or have consummated a business combination and we are no longer considered a blank check company. The issuance of additional securities and their potential sale into any trading market which may develop our securities may depress the market value of our securities in the future if such a market develops, of which there is no assurance. While the terms of a business transaction to which we may be a party cannot be predicted, it is expected that the parties to the business transaction will desire to avoid the creation of a taxable event and thereby structure the acquisition in a tax-free reorganization under Sections 351 or 368 of the Internal Revenue Code of 1986, as amended. With respect to negotiations with a target company, management expects to focus on the percentage of the Company which target company shareholders would acquire in exchange for their shareholdings in the target company. 10 Depending upon, among other things, the target company's assets and liabilities, our shareholders will in all likelihood hold a substantially lesser percentage ownership interest in the Company following any merger or acquisition. The percentage of ownership may be subject to significant reduction in the event we acquire a target company with substantial assets. Any merger or acquisition effected by us can be expected to have a significant dilutive effect on the percentage of shares held by our shareholder at such time. We will participate in a business opportunity only after the negotiation and execution of appropriate agreements. Although the terms of such agreements cannot be predicted, generally such agreements will require certain representations and warranties of the parties thereto, will specify certain events of default, will detail the terms of closing and the conditions which must be satisfied by the parties prior to and after such closing and will include miscellaneous other terms. We will not enter into a business combination with any entity which cannot provide audited financial statements at or within the required period of time after closing of the proposed transaction. We are subject to all of the reporting requirements included in the Exchange Act. Included in these requirements is our duty to file audited financial statements as part of or within 4 days following the due date for filing our Form 8-K which is required to be filed with the Securities and Exchange Commission within 4 days following the completion of the business combination. If such audited financial statements are not available at closing, or within time parameters necessary to insure our compliance with the requirements of the Exchange Act, or if the audited financial statements provided do not conform to the representations made by the target company, the closing documents may provide that the proposed transaction will be voidable at the discretion of our present management. Management has orally agreed that it will advance to us any additional funds which we need for operating capital and for costs in connection with searching for or completing an acquisition or merger. Such advances will be made without expectation of repayment. There is no minimum or maximum amount management will advance to us. We will not borrow any funds to make any payments to our management, its affiliates or associates. Our Board of Directors has passed a resolution which contains a policy that we will not seek a business combination with any entity in which our officer, director, shareholder or any affiliate or associate serves as an officer or director or holds any ownership interest. UNDERTAKINGS AND UNDERSTANDINGS REQUIRED OF TARGET COMPANIES As part of a business combination agreement, we intend to obtain certain representations and warranties from a target company as to their conduct following the business combination. Such representations and warranties may include (i) the agreement of the target company to make all necessary filings and to take all other steps necessary to remain a reporting company under the Exchange Act (ii) imposing certain restrictions on the timing and amount of the issuance of additional free-trading stock, including stock registered on Form S-8 or issued pursuant to 11 Regulation S and (iii) giving assurances of ongoing compliance with the Securities Act, the Exchange Act, the General Rules and Regulations of the Securities and Exchange Commission, and other applicable laws, rules and regulations. A prospective target company should be aware that the market price and volume of its securities, when and if listed for secondary trading, may depend in great measure upon the willingness and efforts of successor management to encourage interest in us within the United States financial community. We do not have the market support of an underwriter that would normally follow a public offering of its securities. Initial market makers are likely to simply post bid and asked prices and are unlikely to take positions in our securities for their own account or customers without active encouragement and a basis for doing so. In addition, certain market makers may take short positions in our securities, which may result in a significant pressure on their market price. We may consider the ability and commitment of a target company to actively encourage interest in its securities following a business combination in deciding whether to enter into a transaction with such company. A business combination with us separates the process of becoming a public company from the raising of investment capital. As a result, a business combination with us normally will not be a beneficial transaction for a target company whose primary reason for becoming a public company is the immediate infusion of capital. We may require assurances from the target company that it has a reasonable belief that it will have sufficient sources of capital to continue operations following the business combination. However, it is possible that a target company may give such assurances in error, or that the basis for such belief may change as a result of circumstances beyond the control of the target company. Prior to completion of a business combination, we will generally require that it be provided with written materials regarding the target company containing such items as a description of products, services and company history; management resumes; financial information; available projections, with related assumptions upon which they are based; an explanation of proprietary products and services; evidence of existing patents, trademarks, or service marks, or rights thereto; present and proposed forms of compensation to management; a description of transactions between such company and its affiliates during relevant periods; a description of present and required facilities; an analysis of risks and competitive conditions; a financial plan of operation and estimated capital requirements; audited financial statements, or if they are not available, un-audited financial statements, together with reasonable assurances that audited financial statements would be able to be produced within a reasonable period of time not to exceed 4 days following completion of a business combination; and other information deemed relevant. COMPETITION We will remain an insignificant participant among the firms which engage in the acquisition of business opportunities. There are many established venture capital and financial concerns which have significantly greater financial and personnel resources and technical expertise than us. In view of our combined extremely limited financial resources and limited management availability, we will continue to be at a significant competitive disadvantage compared to our competitors. 12 ITEM 3. DESCRIPTION OF PROPERTY The Company has no properties and at this time has no agreements to acquire any properties. The Company currently uses the offices of management at no cost to the Company. Management has agreed to continue this arrangement until the Company completes an acquisition or merger. ITEM 4. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. The following table sets forth each person known by us to be the beneficial owner of five percent or more of the Company's Common Stock, all directors individually and all directors and officers of the Company as a group. Except as noted, each person has sole voting and investment power with respect to the shares shown. Name and Address of Beneficial Owner Amount of Beneficial Ownership Percentage of Class Emilio Jara 0 0 % President, CEO, CFO And Director 3545 NW 71st St. Miami, FL33147 Capital Securities Investors 3545 NW 71st St. Miami, FL33147 25,000,000 73.4 % ITEM 5. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS. We have one Director and Officer as follows: Name Age Positions and Offices Held Emilio Jara 41 President/CEO There are no agreements or understandings for the officer or director to resign at the request of another person and the above-named officer and director is not acting on behalf of nor will act at the direction of any other person. Set forth below is the name of our director and officer, all positions and offices with the Company held, the period during which he has served as such, and the business experience during at least the last five years: 13 Emilio Jara has been our President, Chief Executive Officer and Chairman of the Board of Directors since April 1, 2007.Currently, Emilio Jara also serves as Vice President of Operations, Corporate Secretary and a Director of American Ammunition, Inc. (“AAMU”). Mr. Jara has served in each of these capacities since September 2001. He has been employed with AAMU since 1988. He has been an integral part of the AAMU’s technological growth. His abilities have contributed to research and development and subsequent increase in the number of production lines. Mr. Jara is extremely well versed in metallurgical and ballistic issues. He studied business administration at Miami- Dade Community College (1984/1985). In 1989, he graduated from the Institute of Public Service (Pan Am), GA as a Tactical Rappel Instructor. In 1990, Mr. Jara graduated from Omni Explosives, TN with a specialty in Tactical Explosives. He is fluent in Spanish. EMPLOYMENT AGREEMENT Mr. Jara does not have a written employment agreement with the Company, serves at the pleasure of the Company, and currently is paid $1,000 monthly until replaced or renegotiated. ADVISORY BOARD AGREEMENTS None. ADVISORY BOARD MEMBERS None. CONFLICTS OF INTEREST We may agree to pay finder's fees, as appropriate and allowed, to unaffiliated persons who may bring a target company to us where that reference results in a business combination. No finder's fee of any kind will be paid by us to management or our promoters or to their associates or affiliates. No loans of any type have, or will be, made by us to management or our promoters or to any of their associates or affiliates. We will not enter into a business combination, or acquire any assets of any kind for its securities, in which our management or any affiliates or associates have any interest, direct or indirect. There are no binding guidelines or procedures for resolving potential conflicts of interest. Failure by management to resolve conflicts of interest in favor of us could result in liability of management to us. However, any attempt by shareholders to enforce a liability of management to us would most likely be prohibitively expensive and time consuming. CURRENT AND FUTURE BLANK CHECK COMPANIES None. 14 INVESTMENT COMPANY ACT OF 1940 Although we will be subject to regulation under the Securities Act of 1933 and the Securities Exchange Act of 1934, management believes we will not be subject to regulation under the Investment Company Act of 1940 insofar as we will not be engaged in the business of investing or trading in securities. In the event we engage in business combinations which result in our holding passive investment interests in a number of entities we could be subject to regulation under the Investment Company Act of 1940. In such event, we would be required to register as an investment company and could be expected to incur significant registration and compliance costs. We have made no formal or informal inquiries to the Securities and Exchange Commission as to our status under the Investment Company Act of 1940 and therefore no determination regarding such status has been made at this time. Any violation of such Act would subject us to material adverse consequences. ITEM 6. EXECUTIVE COMPENSATION. Emilio Jara currently receives compensation of$1,000 monthly until replaced or renegotiated. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS, Conflicts of Interest." No retirement, pension, profit sharing, stock option or insurance programs or other similar programs have been adopted by us for the benefit of its employees. ITEM 7. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. None. ITEM 8. DESCRIPTION OF SECURITIES. Our authorized capital stock consists of500,000,000 shares of Common Stock, par value $.001 per share, and 50,000,000 shares Preferred Stock, par value $.001 per share.As of May 8, 2007 we have 34,030,390 shares of common stock issued and outstanding and no shares of preferred stock issued and outstanding.The following statements relating to the capital stock set forth the material terms of our securities; however, reference is made to the more detailed provisions of, and such statements are qualified in their entirety by reference to, the Certificate of Incorporation, amendment to the Certificate of Incorporation and the By-laws, copies of which are filed as exhibits to this registration statement. COMMON STOCK Holders of shares of common stock are entitled to one vote for each share on all matters to be voted on by the stockholders. 15 Holders of common stock do not have cumulative voting rights. Holders of common stock are entitled to share ratably in dividends, if any, as may be declared from time to time by the Board of Directors in its discretion from funds legally available therefore. In the event of a liquidation, dissolution or winding up of the Company, the holders of common stock are entitled to share pro rata all assets remaining after payment in full of all liabilities. All of the outstanding shares of common stock are fully paid and non-assessable. Holders of common stock have no preemptive rights to purchase our common stock. There are no conversion or redemption rights or sinking fund provisions with respect to the common stock. The Board of Directors does not at present intend to seek stockholder approval prior to any issuance of currently authorized stock, unless otherwise required by law or stock exchange rules. DIVIDENDS Dividends, if any, will be contingent upon our revenues and earnings, if any, capital requirements and financial conditions. The payment of dividends, if any, will be within the discretion of our Board of Directors. We presently intend to retain all earnings, if any, for use in its business operations and accordingly, the Board of Directors does not anticipate declaring any dividends prior to a business combination. TRANSFER AGENT It is anticipated that Corporate Stock Transfer, Denver, Colorado will act as transfer agent for our common stock. However, we may appoint a different transfer agent. GLOSSARY "Blank Check" Company as defined in Section 7(b)(3) of the Securities Act, a "blank check" company is a development stage company that has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies and is issuing "penny stock" securities as defined in Rule 3a51-1 of the Exchange Act. Business Combination Normally a merger, stock-for-stock exchange or stock-for-assets exchange between the Registrant and a target company. The Company The corporation whose common stock is the subject of this Registration Statement. 16 The Registrant First Quantum Ventures, Inc. Exchange Act The Securities Exchange Act of 1934, as amended. "Penny Stock" Security As defined in Rule 3a51-1 of the Exchange Act, a "penny stock" security is any equity security other than a security (i) that is a reported security (ii) that is issued by an investment company (iii)that is a put or call issued by the Option Clearing Corporation (iv) that has a price of $5.00 or more (except for purposes of Rule 419 of the Securities Act) (v) that is registered on a national securities exchange (vi) that is authorized for quotation on the Nasdaq Stock Market, unless other provisions of Rule 3a51-1 are not satisfied, or (vii) that is issued by an issuer with (a) net tangible assets in excess of $2,000,000, if in continuous operation for more than three years or $5,000,000 if in operation for less than three years or (b) average revenue of at least $6,000,000 for the last three years. Securities Act The Securities Act of 1933, as amended. PART II ITEM 1. MARKET PRICE OF AND DIVIDENDS ON COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. (A) MARKET PRICE. Our common stock is currently quoted on the Pink Sheets under the symbol “FQVI”.During the fiscal year ended June 30, 2006, the highest and lowest closing bid prices for our common stock as reported on the over the counter market in the Pink Sheets as maintained by Pink Sheets, LLC were 0.51 on June 30, 2006 and 0.25 onSeptember 22, 2005, respectively.The quotations for the common stock traded in the Pink Sheets may reflect inter-dealer prices, without retail mark-up, markdown or commission and may not necessary represent actual transactions. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: (i) that a broker or dealer approve a person's account for transactions in penny stocks and (ii) the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. 17 In order to approve a person's account for transactions in penny stocks, the broker or dealer must (i) obtain financial information and investment experience and objectives of the person; and (ii) make a reasonable determination that the transactions in penny stocks are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form, (i) sets forth the basis on which the broker or dealer made the suitability determination and (ii) that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading, and about commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. (B) HOLDERS. There are 285 shareholders of Record. (C) DIVIDENDS. We have not paid any dividends to date, and has no plans to do so in the immediate future. ITEM 2. LEGAL PROCEEDINGS. There is no litigation pending or threatened by or against us. ITEM 3. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 4. RECENT SALES OF UNREGISTERED SECURITIES. The Company has issued unregistered securities under applicable exemptions Pursuant to a Plan of Merger dated May 5, 2006, the Surviving Corporation merged into its subsidiary Nevada Corporation.Since that date the Company has not issued additional securities.Prior to that date the Surviving Corporation issued the following securities: In May 2004, the Company authorized the issuance of 5,000,000 shares of its restricted common stock to its sole office and director for services.This issuance was made pursuant to Section 4(2) and Rule 506 under Regulation D of the Securities Act of 1933, as amended. In November 2004 the Company issued a total of 20,000,000 of its common stock to a third party investor for short-term capital and services previously rendered to and on behalf of the Company on or before November 2, 2004. 18 At the same time, the Company issued an additional 9,000,000 shares of its common stock to six creditors in exchange for settlement and satisfaction of any and all indebtedness of the Company.These issuances were made pursuant to Section 4(2) and Rule 506 under Regulation D of the Securities Act of 1933, as amended. ITEM 5. INDEMNIFICATION OF DIRECTORS AND OFFICERS. Our directors and officers are indemnified as provided by the Nevada Statutes and our Bylaws. We have been advised that in the opinion of the Securities and Exchange Commission indemnification for liabilities arising under the Securities Act is against public policy as expressed in the Securities Act, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers, or controlling persons in connection with the securities being registered, we will, unless in the opinion of our legal counsel the matter has been settled by controlling precedent, submit the question of whether such indemnification is against public policy to a court of appropriate jurisdiction. We will then be governed by the court's decision. We have agreed to indemnify each of our directors and certain officers against certain liabilities, including liabilities under the Securities Act of 1933. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to our directors, officers and controlling persons pursuant to the provisions described above, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than our payment of expenses incurred or paid by our director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of our counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. INSOFAR AS INDEMNIFICATION FOR LIABILITIES ARISING UNDER THE SECURITIES ACT OF 1933, AS AMENDED, MAY BE PERMITTED TO DIRECTORS, OFFICERS OR PERSONS CONTROLLING THE COMPANY PURSUANT TO THE FOREGOING PROVISIONS, IT IS THE OPINION OF THE SECURITIES AND EXCHANGE COMMISSION THAT SUCH INDEMNIFICATION IS AGAINST PUBLIC POLICY AS EXPRESSED IN THE ACT AND IS THEREFORE UNENFORCEABLE. 19 INDEX TO FINANCIAL STATEMENTS Report of Independent Auditors F-2 Balance Sheet F-3 Statements of Operations F-4 Statements of Stockholders’ Equity F-5 Statements of Cash Flows F-6 Notes to Financial Statement F-7 F-1 INDEPENDENT AUDITOR’S REPORT The Board of Directors and Stockholders First Quantum Ventures, Inc. West Palm Beach, FL I have audited the accompanying balance sheet of First Quantum Ventures, Inc., as of June 30, 2007, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the two years in the period ended June 30, 2007.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audits provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of First Quantum Ventures, Inc. as of June 30, 2007, and the results of its operations and its cash flows for the two years in the period ended June 30, 2007, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.The Company’s financial position and operating results raise substantial doubt about its ability to continue as a going concern.Management’s plans with regard to these matters are also described in Note 4.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Lawrence Scharfman, CPA. Boynton Beach, Florida August 1, 2007 F-2 First Quantum Ventures, Inc. Consolidated Balance Sheets June 30, 2007 June 30, 2006 ASSETS CURRENT ASSETS Cash $ 0 $ 0 Prepaid expenses 0 0 Total current assets 0 0 OTHER ASSETS Licensing rights 0 0 Total other assets 0 0 Total Assets $ 0 $ 0 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable Convertible Note Payable $ 14,495 $ 7,403 Total current liabilities 14,495 7,403 Total Liabilities 14,495 7,403 STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par, authorized 50,000,000 shares, 0 issued and outstanding 0 0 Common stock, $0.001 par value, authorized 500,000,000 shares; 34,030,390 and 34,030,390 issued and outstanding, respectively 34,030 34,030 Additional paid-in capital in excess of par 0 0 Deficit accumulated during the development stage Net loss for the twelve months (34,030 (34,030 ) Total stockholders’ equity (14,495 (7,403 ) Total Liabilities andStockholders’ Equity $ 0 $ 0 The accompanying notes are an integral part of the financial statements F-3 First Quantum Ventures, Inc. (A Development Stage Enterprise) Statements of Operations YearEnded June 30, 2007 YearEnded June 30, 2006 From February 24, 2004 (Inception) through June 30, 2007 REVENUES $ 0 $ 0 $ 0 OPERATING EXPENSES: General and administrative expenses 2,092 7,403 34,495 Legal fees - related party 0 0 0 Services - related party 5,000 0 5,000 Total expenses 7,092 7,403 39,945 Net income (loss) $ (7,092 ) $ (7,403 ) $ (39,495 ) Income (loss) per weighted average common share $ (0.00 ) $ (0.00 ) Number of weighted average common shares outstanding 34,030,390 34,030,390 The accompanying notes are an integral part of the financial statements F-4 First Quantum Ventures, Inc. (A Development Stage Enterprise) Statements of Stockholders’ Equity Number of Shares Common Stock Additional Paid-In Capital Deficit Accumulated During the Development Stage Total Stockholders’ Equity BEGINNING BALANCE, July 01, 2005 34,030,390 $ 34,030 $ 0 $ (34,030 ) $ 0 Net changes during period 0 0 0 0 0 BALANCE, June 30, 2006 34,030,390 34,030 0 (34,030 ) 0 Net changes during period 0 0 0 0 ENDING BALANCE, June 30, 2007 34,030,390 $ 34,030 0 $ (34,030 ) $ 0 The accompanying notes are an integral part of the financial statements F-5 First Quantum Ventures, Inc. (A Development Stage Enterprise) Statements of Cash Flows (Unaudited) YearEnded June 30, 2007 YearEnded June 30, 2006 From February 24, 2004(Inception) through June 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (7,092 ) $ (7,403 ) $ (14,495 ) Adjustments to reconcile net loss to net cash used by operating activities: Stock issued for services 0 0 25,000 Changes in operating assets and liabilities Increase (decrease) in accounts payable - trade 7,092 7,403 14,495 Increase (decrease) in accounts payable - related party 0 0 0 Net cash provided (used) by operating activities 0 0 0 CASH FLOWS FROM INVESTING ACTIVITIES: None 0 0 0 Net cash provided (used) by investing activities 0 0 0 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of convertible debt 7,092 7,403 14,495 Net cash provided by financing activities 0 0 0 Net increase (decrease) in cash (7,092 ) (7,403 ) (14,495 ) CASH, beginning of period 0 0 0 CASH, end of period $ 0 $ 0 $ 0 NON CASH FINANCING ACTIVITIES Common stock issued to settle debt $ 0 $ 0 $ 9,000 The accompanying notes are an integral part of the financial statements F-6 First Quantum Ventures, Inc. (A Development Stage Enterprise) Notes to Financial Statements (1) The Company First Quantum Ventures, In (the Company) is a Nevada chartered development stage corporation which conducts business from its headquarters in West Palm Beach, Florida.The Company was incorporated in Nevada on April 13, 2006, and is a successor by merger with Cine-Source Entertainment, Inc., and has elected June 30 as its fiscal year end. The Company changed its name to First Quantum Ventures, Inc. on February 24, 2004. The Company has not yet engaged in its expected operations. Current activities include raising additional capital and negotiating with potential key personnel and facilities.There is no assurance that any benefit will result from such activities.The Company will not receive any operating revenues until the commencement of operations, but will nevertheless continue to incur expenses until then. The following summarize the more significant accounting and reporting policies and practices of the Company: a) Use of estimatesThe financial statements have been prepared in conformity with generally accepted accounting principles.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statements of financial condition and revenues and expenses for the year then ended.Actual results may differ significantly from those estimates. b)Start-Up costsCosts of start-up activities, including organization costs, are expensed as incurred, in accordance with Statement of Position (SOP) 98-5. c)Net loss per share Basic loss per weighted average common share is computed by dividing the net loss by the weighted average number of common shares outstanding during the period. d) Stock compensation for services rendered The Company issues shares of common stock in exchange for services rendered.The costs of the services are valued according to generally accepted accounting principles and have been charged to operations. (2) Stockholders’ Equity The Company has authorized 500,000,000 shares of $0.001 par value common stock and 50,000,000 shares of $0.001 par value preferred stock The Company had 34,030,390 shares of common stock issued and outstanding at June 30, 2007.On April 26, 2004, the Company completed a 1-fo-200 reverse split of its common stock, leaving 30,390 shares remaining outstanding.In May 2004 the company authorized the issuance of 5,000,000 shares of its restricted common stock to its sole officer and director for services.In November 2004 the company issued a total of 20,000,000 shares of its common stock to a third party for capital and other services rendered on behalf of the company on or before November 2, 2004.On the same date the company issued an additional 9,000,000 shares of its common stock in exchange for settlement and satisfaction of the balance of any indebtedness of the company.All such shares were issued at par value. (3) Income Taxes Deferred income taxes (benefits) are provided for certain income and expenses which are recognized in different periods for tax and financial reporting purposes. The Company had net operating loss carry-forwards for income tax purposes of approximately $0. F-7 (4) Going Concern Even though as shown in the accompanying consolidated financial statements, the Company incurred cumulative net losses totaling $14,495 for the year ended June 30, 2007, it has a stockholders’ deficit of approximately $34,030 as of June 30, 2007.These conditions raise substantial doubt as to the ability of the Company to continue as a going concern.The ability of the Company to continue as a going concern is dependent upon increasing sales and obtaining additional capital and financing.The Company is First Quantum Ventures, Inc. (A Development Stage Enterprise) Notes to Financial Statements Going Concern, continuedattempting to raise additional funds for the Company through third parties.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. F-8 PART III ITEM 1. INDEX TO EXHIBITS 3.1Certificate of Incorporation and Amendments (Nevada) 3.2Bylaws SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the registrant caused this amendment to registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. By:/s/ Emilio Jara Emilio Jara Title: President/CEO Dated:August 10, 2007
